On February 18, 1998, this court suspended respondent, Edward Carl Utacht II, for one year, with six months to be stayed, provided that within thirty days respondent resume counseling with a psychologist or psychiatrist who would submit quarterly reports to the relator, that respondent complete one year of probation, and that he make restitution of $400 to Mr. and Mrs. Tom Derifield. On August 18, 1998, respondent applied for a stay of the final six months of the .suspension and requested to be placed on probation. On September 24, 1998, this court stayed the final six months of his suspension and placed him on one year of probation. On September 24, 1999, respondent filed an application for termination of probation. The court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its September 24, 1998 order.
THEREFORE, IT IS ORDERED by the court that the probation of Edward Carl Utacht II, Attorney Registration No. 0022225, last known business address in Dayton, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Disciplinary Counsel v. Utacht (1998), 81 Ohio St.3d 83, 689 N.E.2d 543, and Disciplinary Counsel v. Utacht (1998), 83 Ohio St.3d 1438, 700 N.E.2d 28.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.